DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/07/2021 has been entered.  Claims 1, 2, 4-6, and 8 remain pending in the application.  Claims 3 and 7 are canceled.  Claims 3, 6, and 8 are amended to overcome the claim objections. Applicant's amendment has overcome 102(a)(1) rejections previously set forth in the Non-Final Office Action mailed on 02/05/2021.  Claim 1 is amended by incorporating therein the respective subject matter of previously rejected claims 3 and 7.  There are sufficient support in the specification for the amended claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 2, 4-6, and 8  are rejected under 35 U.S.C. 103 as being unpatentable over SATO TAKATOSHI, et al., JP 2011012921A (TAKATOSHI) in view of KAZUO KUBOTA (JP 2017119893) hereinafter KUBOTA.

Regarding claim 1, TAKATOSHI discloses:  A method for enhancing efficiency of heating with steam (Fig. 1 and Para [0026], [0028]), comprising adding a condensed water film formation-suppressing amine (para [0011], [0022]; as described in detail by TAKATOSHI, the amine is added to suppress the formation of condensate on the wall of steam dyer, which causes large thermal resistance and thus, the heat transfer efficiency is reduced.) in a heating step of heating a material to be heated with the steam using a steam dryer via a metallic material (Fig. 1, drum 11 and para [0027]), wherein the condensed water film formation-suppressing amine is added in the steam at a steam pipe or a steam header (Fig. 1, para [0026], [0032], the steam dryer is also known as a Yankee dryer) for supplying steam to the steam dryer that are-disposed right before the steam dryer (para [0031]), and an amount of the condensed water film formation-suppressing amine (para [0020], “…A large amount of contact angle increasing agent may be added at the start of operation of the seam dryer, and thereafter the amount added may be decreased.”) to be added is controlled based on any one or more of a concentration of the condensed water film formation- suppressing amine in a drain, a pH of the drain, an amount of the drain, an amount of the steam, a temperature of the drain, a temperature of the metallic material, and an amount of the metallic material eluted in the drain (The contact angle increasing agent is the same as the condensed water film formation-suppressing amine as implied by TAKATOSHI on several paragraphs such as para [0010] discloses “…the contact angle increasing agent is a long-chain aliphatic amine.” and on para [0019] discloses “The contact angle increasing agent may be added to the steam supplied to the drum, may be added to the feed water of the boiler that generates this steam, or may be added to both.” and on para [0022] discloses “When this long-chain aliphatic amine is added to boiler feed water or steam, the long-chain aliphatic amine concentration in the steam is 0.01-3 mg / kg-steam, especially 0.05-1 mg / kg-steam.”).  Although TAKATOSHI does not expressly teaches that the amount of the amine is controlled by the concentration of the condensed water film formation-suppressing amine in a drain, but one of ordinary skill in the art would understand that the teaching of TAKATOSHI with respect to the controlling of the amine concentration in steam is equivalent or implicitly the same as to an amount of the amine controlled by the concentration of the film formation-suppressing amine in the drain.  Particularly, it also should be noted that the contact angle increasing agent (i.e., long-chain aliphatic amine) taught by TAKATOSHI “…increases the contact angle between the drum inner peripheral surface and water, the water film lift is suppressed, and the drum inner peripheral surface contacts the water vapor. The area is increased and the heat transfer efficiency is improved as disclosed on para [0013]”.  The Examiner views that an amount of the amine controlled by the concentration of the film formation-suppressing amine in the drain is implicitly taught by TAKATOSHI.), 
TAKATOSHI discloses the polyamines represented by the general formula as noted in the previous Office Communication, but nevertheless this limitation of claim:  wherein the condensed water film formation-suppressing amine is one or more of polyamines represented by the following general formula (1): R' -[NH-(CH2}mjn-NH2 --- (1) wherein R' represents a saturated or unsaturated hydrocarbon group having 10 to 22 carbon atoms; m is an integer of 1 to 8; and n is an integer of I to 7, provided that when n is 2 or more, a plurality of NH-(CH2)m may be identical or different is now rejected by KUBOTA reference. 
KUBOTA discloses: wherein the condensed water film formation-suppressing amine is one or more of polyamines represented by the following general formula (1): R' -[NH-(CH2}mjn-NH2 --- (1) wherein R' represents a saturated or unsaturated hydrocarbon group having 10 to 22 carbon atoms; m is an integer of 1 to 8; and n is an integer of I to 7, provided that when n is 2 or more, a plurality of NH-(CH2)m may be identical or different (para [002], [0011], [0013], [0015], [0016], [0017], and [0021-0025]). 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify TAKATOSHI by using a metal rinse agent composition as taught by KUBOTA for raising the temperature of the metallic material such as steam dryer and improving the efficiency of drying in the drying step in a papermaking process.  Similarly, one of ordinary skill in the art, upon reading the KUBOTA disclosure, would also have been motivated to apply its teaching of the rinse agent composition contains a polyamine represented by the above general formula (1) in which containing a polyamine, nitrogen derived from amine adsorbs to a metal such as iron, water repellency is imparted by R1 which is hydrophobic for the benefit of the claimed invention.

TAKATOSHI in view of KUBOTA discloses all of the limitation of its base claim 1.   TAKATOSHI further discloses: wherein the metallic material is rotating (para [0030]). 

Regarding claim 4, TAKATOSHI in view of KUBOTA discloses all the limitations of its base claim 1.  KUBOTA further discloses: wherein in the heating step, the condensed water film formation-suppressing amine and a neutralizing amine are caused to be concurrently present (Throughout the KUBOTA disclosure, particularly para [006], [0013], and [0046]). 

Regarding claim 6, TAKATOSHI in view of KUBOTA discloses all the limitations of its base claim 1.  TAKATOSHI further discloses: wherein the condensed water film formation-suppressing amine is one or more of dodecylamine, tridecylamine, tetradecylamine, pentadecylamine, hexadecylamine, heptadecylamine, octadecylamine, nonadecylamine, eicosylamine, docosylamine, oleylamine, ricinoleylamine, linoleylamine, linolenylamine, coconut oil amine and hydrogenated tallow amine (para [0023] discloses “Specific examples of long-chain aliphatic amines include saturated aliphatic amines such as dodecylamine, tridecylamine, tetradecylamine, pentadecylamine, hexadecylamine, heptadecylamine, octadecylamine, nonadecylamine, eicosylamine, and docosylamine, Oleylamine, ricinoleylamine, linoleylamine, unsaturated aliphatic amines such as linoleylamine, mixed amines such as coconut oil amine, hydrogenated beef tallow amine and mixtures thereof.”).

Regarding claim 8, TAKATOSHI in view of KUBOTA discloses all the limitations of its base claim 1.  TAKATOSHI further discloses:  wherein the condensed water film formation-suppressing amine is made into an aqueous emulsion by adding an emulsifier (para [0024] discloses “…but an emulsifier is used to form an aqueous emulsion, which is added to water vapor or boiler feed water.”). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SATO TAKATOSHI, et al., JP 2011012921A (TAKATOSHI) in view of KAZUO KUBOTA JP 2017119893 (KUBOTA) and further in view of Roger W. Fowee US 2001/0047221 A1 (Fowee).  

Regarding claim 5, the combination of TAKATOSHI in view of KUBOTA discloses all the limitations of its base claim 1.  
However, the combination of TAKATOSHI in view of KUBOTA does not specifically disclose: wherein in the heating step, the condensed water film formation-suppressing amine and a tracer substance are caused to be concurrently present, and the concentration of the condensed water film formation-suppressing amine is managed based on a concentration of the tracer substance.
In the same field of art, Fowee discloses: wherein in the heating step, the condensed water film formation-suppressing amine and a tracer substance (Throughout the cited reference, para [007] and 0012], particularly para [0091] “… In FIG. 1, the polymer all-in-one product scheme, Active tracer monitoring would be performed on the BD polymer, FW scavenger, and condensate corrosion treatment.”) are caused to be concurrently present, and the concentration of the condensed water film formation-suppressing amine is managed based on a concentration of the tracer substance (para [0012] discloses “… Measurement and control blowdown inert tracer concentration (U.S. Pat. No. 5,041,386) continuously by adjusting the blowdown valve opening to control the amount of boiler water tracer concentration is also practiced. To increase cycles of concentration, the blowdown valve is closed which reduces the continuous blowdown mass flow rate.”). 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of TAKATOSHI and KUBOTA by using a method of involving automated control with an inert tracer through use of a boiler treatment Fowee.  Similarly, one of ordinary skill in the art, upon reading the Fowee disclosure, would also have been motivated to apply its teaching of adjusting the amount of boiler water treatment(s) added to minimize boiler corrosion scale, or other problems for the benefit of the claimed invention.  

Response to Arguments
Applicant's arguments filed on 04/07/2021 have been fully considered but they are not persuasive. 
On page 5, para 3, Applicant contends: “Namely, the contact angle increasing agent represented in a formula of CH3(CH2)mNH2 (m=9-23) in Takatoshi is a mono amine which has a single amino group, whereas the recited "R'-[NH-(CH2)m]n-NH2" is a polyamine which has two or more of amino groups.” The Examiner is respectfully disagree.  Firstly, Takatoshi clearly disclosed the general formula CH3 (CH2) mNH2 (m=9-23) that is used as a contact angle increasing agent and that is the same as the condensed water film formation-suppressing amine represented by a general formula recited by the claim 7, which is a method for enhancing the efficiency of heating with steam by adding a condensed water film formation-suppressing amine in the heating step of heating the metallic material (e.g., steam dryer).  Therefore, the essence of the general formula in claim 7 has to do with the fact of enhancing the efficiency of heating with steam by adding a condensed water film formation-suppressing amine in the heating step of heating the steam dryer.  Secondly, the issue at hand is not about, as Applicant’s contends, that Takatoshi is a mono amine or the Applicant’s disclosure as recited in claim 7, the recited "R'-[NH-(CH2)m]n-NH2" is a polyamine which has more than one amino group.  The previous rejection was based on the fact that amino group in combination with the nitrogen group as disclosed by Takatoshi has the capability of suppressing the formation of the condensed water film in the steam drum, which in turn, enhancing the efficiency of heating with steam by adding a condensed water film formation-suppressing amine in the heating step 
On page 6, para 7, Applicant contends: “Fowee, however, is silent about the recited the condensed water film formation-suppressing amine is one or more of polyamines represented by the following general formula (1): R '-[NH-(CH2)m]n-NH2 - (1)." Applicant is respectfully reminded that Fowee was combined with other two references to point that the condensed water film formation- suppressing amine and a tracer substance are concurrently present, and the concentration of the condensed water film formation-suppressing amine is managed based on a concentration of the tracer substance and that is what Fowee disclosed and it is immaterial as to being silent with respect to the general formula (1).  Thus, the rejection is maintained.   
                   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748